Investigation and prevention of accidents and incidents in civil aviation (debate)
The next item is the report by Mrs De Veyrac, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council on investigation and prevention of accidents and incidents in civil aviation - C7-0259/2009 -.
Mr President, EU transport policy is not just a set of economic objectives; it is also and, above all, the will to guarantee the highest possible passenger safety standards.
This is an objective which we have come close to over the last few years, and we must therefore continue our efforts in order to ensure an optimum level of air safety. This is the context in which we are today discussing the proposal for a regulation on the investigation and prevention of accidents and incidents in civil aviation.
Following several weeks of difficult negotiations, by summer, we managed to reach a first-reading agreement with the Council guaranteeing real progress in the areas of accident investigations and prevention and of support for victims' families. If the text is adopted tomorrow, it will mean that the measures set out in this text will be able to come into force at the end of 2010.
(Noise in the Chamber - the President called for silence)
What are the measures set out in this report? Firstly, this regulation strengthens the independence of safety investigations and investigators. The latter will have guaranteed access to evidence and be given the resources necessary to determine the causes of an accident.
The second important point: this text also clarifies the role of the European Aviation Safety Agency (EASA) in the event of an air accident; it is clearly stated that the Agency, as the body responsible for certification ...
(More noise in the Chamber)
Well, nobody seems to be interested. I can stop if you want. I cannot even hear myself speak.
(The President invited the speaker to continue)
It is clearly stated that the Agency, as the body responsible for certification, should not, under any circumstances, investigate accidents, because it cannot be both judge and party. However, it must be able to access the information necessary for its certification duties, and offer the safety investigation the benefit of its expertise. This is why the regulation stipulates that, pursuant to Annex 13 of the Chicago Convention, the EASA will participate in investigations as an adviser.
The third advance in the regulation: the creation of a network of safety investigation authorities, which formalises and strengthens the cooperation which already exists between Member States. This network, as well as having a flexible structure, without independent legal status, will help improve the quality of safety investigations due, in particular, to increased cooperation between Member States, the sharing of good practice and improved investigator training.
Furthermore, this regulation also deals with the relationships between judicial inquiries and technical safety investigations, and here too, it represents real progress, despite the diversity of legal systems in Member States, primarily by ensuring that safety investigators have immediate unrestricted access to evidence, and then by establishing prior agreements between judicial authorities and investigation offices.
Finally, and this is what I deemed the most important aspect: the protection of victims and their families. The text stipulates that a list of all the persons on board an aircraft must be made available within two hours of the notification of the occurrence of an accident to that aircraft, which will reduce the distressing waiting period for families.
Furthermore, this regulation establishes a whole series of measures intended for victims' families. They include the option, when reserving seats, to name a contact person to be notified in the event of an accident; an obligation to notify families of the progress of an investigation before it is made public; confidentiality with regard to the names of people on board the aircraft, if their families so request; the appointment of a contact person to liaise with the victims' families throughout the entire investigation; the obligation for Member States to have an accident emergency plan; the obligation for all airline companies established in Europe to have a crisis response plan, incorporating, among other things, psychological support for families; and, finally, a reminder of the obligation of all airlines operating in the EU to have minimum insurance cover to compensate victims' families.
The final important point in the regulation is the issue of occurrence reports, and this is a major advance in the area of accident prevention, because the text stipulates that the EASA and the competent authorities of the Member States must have access to the central repository for air incidents. This repository will be analysed so that preventive measures can be taken and accidents therefore prevented.
These are the main thrusts of the compromise. I should like to offer my warm thanks to the shadow rapporteurs, with whom we have had an excellent working relationship, and who have enabled us to achieve this outcome.
(DE) Mr President, I did not want to ask to speak earlier and so interrupt the rapporteur yet again. I completely agree with you: what happened at the start of this debate is outrageous. This debate is about air accidents, it is about people's lives and how we can protect people and prevent such accidents from occurring. I think that is at least as important as debates about points of order. We ought to consider how, in future, we can prevent this sort of chaos at the start of a debate on important matters.
(Applause)
That is something I would ask all Members. It is very important that they leave the Chamber as quickly as possible if they want to hold this debate. They can start it outside the Chamber, if anyone wants to listen. Mr Leichtfried, I agree with you absolutely.
Member of the Commission. - Mr President, honourable Members, I would like to thank the rapporteur, Madame De Veyrac, and the shadow rapporteurs very much for their work here, and for their constant commitment in supporting the Commission in the legislative proposal that has led to this new and very important regulation on air safety in Europe.
As the rapporteur said, it has not been an easy file. On the contrary, it contains issues that have required very delicate and sensitive negotiations in order to reach a balance between the prerogatives of independent safety investigations and those of justice authorities - between the need, on the one hand, to conduct investigative work and the need to protect the anonymity of those who are affected by the investigation, on the other.
We have done this because we want to learn the right lessons from that work and ultimately provide good and modern rules which will help us investigate professionally and prevent future accidents and incidents, and which will guarantee a high level of air safety for European citizens. It was therefore so important that both the Council and Parliament were ready to make the necessary compromises. I would like to thank you all for that.
I would also like to underline that the Commission shares the assessment of the rapporteur. The agreed text represents a good and fair balance between the different interests involved. Of course, at the end of the day, the biggest winner today is the European passenger. Aviation safety and protection of passengers is a priority for the Commission and has been the primary concern of all of us around the negotiating table. We should therefore feel proud today.
I invite all Members of the European Parliament to support the compromise text, as negotiated by the rapporteur.
Mr President, Mrs Malmström, ladies and gentlemen, following a long period of negotiations, Mrs De Veyrac has presented us with an excellent report. However, in the introductory remarks earlier, it was rightly said that this is about human life, and we really need to consider the fact that this investigation and prevention of accidents in civil aviation is currently based on a directive from 1994. Since then, we have created a common aviation market and the European Open Sky has become a reality. In the last 15 years, air traffic in Europe has more than doubled, and it goes without saying that our combined efforts are going into making continual improvements to aviation safety. It is essential that we investigate and review every incident and every air accident very meticulously, and that has also once again been emphasised here by Mrs De Veyrac, including in terms of the balancing act between the judicial authorities and the independent investigation agencies. The European Aviation Safety Agency will, in future, play a crucial role in this and we also need to strengthen this agency in this regard.
However, we must also utilise the national competences that we have in this particular area - as we have in Germany with the German Federal Aviation Authority, and as has also happened in other countries - in order to be able to present accurate and very precise results of investigations from which we can learn, but also - as we have also been rebuked for wasting money on new agencies - which we can use to save money and improve our cooperation.
(The President cut off the speaker)
on behalf of the S&D Group. - Mr President, I wish to thank our rapporteur for her hard work on this important dossier. I want to concentrate on two issues contained in the report: firstly, on how to improve the investigation of air accidents and, secondly, on the issue of the rights of victims and relatives of those involved in such accidents.
The Transport Committee has, I believe, strengthened a number of provisions initially proposed by the Commission. In particular, we have, as our rapporteur has said, clarified the role of EASA in air accident investigations to ensure that accident investigation is independent and above interference. We cannot allow the regulator also to be an investigator. Hence, the clear definition of EASA's role as an adviser, as defined by the ICAO in Annex 13.
We have also extended our support to the establishment of a European network of investigation authorities and the need for data to be analysed on a Europe-wide basis so as to help improve the quality of air accident investigations across the whole of Europe.
It is also crucial to point out the need for an effective occurrence reporting system and the sharing of relevant information arising from incidents, as well as for payment of adequate compensation.
Parliament has also, in this revision, raised an opportunity to revisit the area of protecting the rights of victims and relatives by insisting that assistance and information be made available within two hours.
Finally, I would point out to the Commission the need to revise the occurrence reporting directive so that the two directives can complement each other.
I believe this to be an excellent piece of work and I congratulate our rapporteurs and the shadows for their efforts.
I am proud of this document, which was prepared after successful trilateral negotiations with the Council and the Commission, and on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I wish to congratulate the Commissioner for her achievement, persistence and political courage.
We have created a framework which brings many benefits to passengers, to people employed in the aviation industry and to the general public, and which sets an international example. In spring this year, after a constructive debate, the Committee on Transport and Tourism drafted a document which formed a good basis for a successful trialogue with the Council and the Commission. I would also like to thank the Association of Pilots and Air Traffic Controllers for their help and cooperation.
In the final stage, Parliament played a decisive role in the subsequent amendments made to the regulatory framework, because we had prevented the possibility of amendments with so-called delegated acts.
If we want to prevent accidents, we must investigate their causes. In order for such an investigation to be thorough and transparent, it is necessary that we protect the key parties involved from any hasty judgments. Precise determination of the role of judicial investigation is key in the investigation of accidents. Parliament has insisted that, in order to ensure the independence of investigations into the causes of aviation accidents, we need to protect the technical investigation from interference from the judicial investigation. We also need to report and investigate all incidents, and I mean all, not just those which might have resulted in a tragic outcome. However, an investigation is possible only when we find out that the incident has occurred.
Another product of the drafting of this regulation is the Commission's assurance that it will shortly revise the directive on the reporting of incidents. The European Aviation Safety Agency (EASA) must be involved in investigations and we have determined its role. A regulator is not an investigator, but it should have access to certain information and be able to perform an advisory role.
During the negotiations, the Commissioner devoted special attention to the rights of the victims of accidents and succeeded in retaining all the essential elements.
Mr President, ladies and gentlemen, the importance of this report cannot be overestimated, as it will now bring together information at European level which, although it was originally available in separate places, did not previously allow for an overall picture because we had no sufficiently good means of interlinking the information.
At a time of enormous competitive pressure in aviation, it is also very necessary and essential that people who pass on the information - particularly regarding technical sources of error - are also protected against pressure from competing airlines or from their own airline. In this regard, we really must ensure that this information, which we urgently need for the prevention of accidents, is also protected and that there is a clear process for finding a balance between the legal investigations that are necessary in these cases and those of a technical nature, which operate for the purpose of prevention, so that it does not result in overlaps.
I would like to offer my most sincere thanks to the rapporteur. We worked extremely well together and we have taken a very important step forward on this issue.
I should just like to start by raising a point of order. Our shadow rapporteur, Mrs Foster, has just informed me that she is unable to attend. She will be arriving later on this evening, and so I should like to use her speaking time.
Firstly, I wish to offer the rapporteur sincere thanks for the excellent work she has done. Both this regulation itself and its quality will benefit air traffic in Europe and also air traffic safety.
However, if we really want to draw lessons from accidents, investigations must be completely free from interference: interference in the airlines by consumer organisations and, above all, interference by judicial authorities. If public administrations are able to interfere in independent investigations, the independence of those investigations is at risk. This would be like the butcher retaining influence over the inspection of his own meat, and that cannot be our aim.
Therefore, the best thing would have been for us to introduce the 'Canadian model'. This would have meant having a completely independent investigating authority that invited the judicial authorities to participate in an investigation on the basis of objective criteria where a crime had been committed. That is the system we use in the Netherlands, where we have an independent investigation board that functions excellently. This investigation board regularly reprimands even public administrations in no uncertain terms. That is the best system, and now the text we have agreed with the Council offers the opportunity of introducing independent investigations of this kind.
Nevertheless, the overall package represents a real step forward. The provision of information on passengers involved in an accident, in particular, is a great improvement, and for this reason, we shall not be abstaining from voting tomorrow but shall instead be supporting the rapporteur by voting in favour.
Mr President, air transport is the safest mode of transport and also the one that has achieved the most spectacular results in terms of CO2 emissions reduction. Every effort must therefore be made to ensure that it continues along these lines.
The establishment of a network of Safety Investigation Authorities in Member States is a good idea, provided that each authority continues to be publicly accountable and does not fall victim to the destructive notion of maximum immediate profitability. The relocation of maintenance work to non-EU countries, the counterfeiting of spare parts, the employment of poorly paid crews, and the privatisation of air traffic control, which still happens occasionally, pose major threats to safety.
The EU must intervene and take responsibility in this area. It cannot content itself with publishing blacklists and organising crash investigations. It must hit the shareholders of airlines that do not ensure optimum safety conditions where it hurts. Some accidents are, of course, the result of human errors, but these errors, time and time again, highlight the failings of certain airlines in terms of work organisation, working conditions, ergonomics, training and qualifications.
(ES) Mr President, Commissioner, I would like to congratulate Mrs De Veyrac on her report, which has enabled an agreement to be reached at first reading. I must, however, make three critical observations that imply the need to make concessions whenever there are negotiations of this type.
Firstly, the individual identification of victims has been dropped: when DNA allows such identification to take place, it is natural for families to demand that they be given not just any bodies but the bodies of the victims to whom they are related.
Secondly, the term 'causes' has not been replaced by 'concurrent factors'. This is going to be a source of litigation, and I believe it is a serious error - and if not, time will tell - as the technical investigation needs to be separated from the legal investigation.
Finally, we find it deeply regrettable that the Spanish delegation may ultimately have to abstain, regardless of its favourable opinion on the subject. This is, quite simply, because the relationship with Gibraltar Airport, which is now governed by the Ministerial Statement agreed in Cordoba in 2006, has been mentioned since 1987. Previously, the legislation was suspended and reference was made to the differences between the United Kingdom and Spain, and now three references are made to those legal differences, and nothing more.
This, of course, means that we will have to abstain, regardless- I repeat - of our favourable opinion of the report and of the work done by Mrs De Veyrac. Once again, I would like to praise her for a good report that will be fundamentally positive.
(PL) I think that we need to state very clearly, right from the outset, that aviation safety standards in Europe are, fortunately, continuously improving. Although air disasters and incidents do occur, there is generally quite a high level of safety. Unfortunately, aviation safety is not something which, once achieved, lasts forever. Occasionally, incidents and accidents do occur. They need to be very thoroughly investigated, in a completely independent and professional manner. Such steps are necessary in order to draw up the most competent recommendations possible, prepared on the basis of the aforementioned investigations, which will help to prevent future accidents and incidents.
At the moment, the air accident investigation system for the civil aviation industry in the European Union is operating at below optimum capacity. That is why I think that this regulation, a product of work carried out in Parliament, provides an opportunity to improve that situation. Mrs De Veyrac's team appear to have prepared a very competent draft. However, I would also like to draw your attention to one rather significant factor. Several dozen comments and amendments have been added to the draft. Given that it was the product of a compromise, it seems to me that we ought to vote in favour of what was jointly negotiated by Parliament, the Commission and the Council. In my opinion, other proposals, which may seem justified from a particularistic perspective, should be rejected.
(DE) Mr President, Commissioner, I would like to start by addressing a matter that our shadow rapporteur, Mr Kacin, was unable to mention due to a lack of time, but which he nevertheless feels is very important. It is imperative, in this connection, not only to investigate the causes of accidents but also to protect victims and their families. My group, in particular, has spoken out very strongly in favour of information regarding the circumstances of accidents being provided quickly, at least to the relatives, and in favour of this information also being provided in the case of same-sex partnerships.
In general, we have already noted that the report drawn up by the rapporteur is indeed a groundbreaking one. We cannot praise it enough. The fact of the matter is that the previous directive is 16 years old. Many technical developments have been made in the meantime and we need better aviation safety. In order to be able to investigate accidents, we need information that can be independently assessed. The United States has had an independent investigation agency of this kind for a long time, as well as the guarantee of protection if someone gives evidence that could later be used against that person as a party involved. We have now achieved this. I would like to thank Mrs De Veyrac most sincerely for her excellent work.
(RO) The steady increase in air traffic has made it necessary to adapt the legislative framework for investigating air accidents.
Mrs De Veyrac has achieved an excellent final compromise. Establishing a network of national investigation offices will encourage the exchange of information, training for investigators and the creation of a register of good practice, as well as help devise a European accident investigation methodology. It will also reduce disparities between Member States, improve the investigation systems in these countries, and increase the level of air safety.
The necessary legal framework has been set up for the EASA to participate in safety investigations. The new legislative framework also provides the necessary balance between the independence of the investigators and that of the judicial authorities in terms of access to sensitive information and the way in which investigations are coordinated.
The rights of and provision of assistance to victims and their families are guaranteed. Member States are obliged to draw up a national plan for providing assistance to victims.
Member States must use the network to pass on information about civil aviation occurrences, which can be analysed and clarified by EASA, in order to increase air transport safety for our citizens.
Mr President, it is quite clear that the 1994 directive served its purpose, but it is now totally outdated. As has been said repeatedly, the huge explosion in air travel means that we do need updated safety measures, we do need more coordination, we do need more inspection and we do need more cooperation. What I like about this report is that it clearly defines the role of the competent authorities.
I support the proposal already alluded to by Brian Simpson and by the rapporteur that the European Aviation Safety Authority should not, in any circumstances, have any role in safety investigation. Their job - and they do an excellent job - is certifying aircraft, but not investigating the whole situation in relation to an accident.
In relation to the network of safety officers - again, I welcome this. Training courses are crucially important, because what we need to do is to reduce the current differences between the different standards applicable in the different Member States.
Concerning the passenger list, one of the major traumas in the wake of an accident is the delay in getting the passenger list. The fact that it must now be produced within one hour is extremely welcome. It is rather gruesome to have to give the name of someone when you are booking a flight, but the fact that you will now, hopefully, be in a position to furnish the name of a person to be contacted in the event of an accident, if somebody dies, is very important as well, because the trauma of waiting is almost unbearable.
I take the point in relation to DNA, but if we do this - if we give the name of somebody who is to be contacted - then the DNA can follow later. A lot of sensible proposals have been made. I commend the rapporteur and the shadow rapporteurs. They have done an excellent job.
(PL) Today, we are discussing a document which will have a real impact on over 800 million passengers who travel by air across European Union territory each year. It is a significant text, in that the relevant regulations have remained unchanged for 16 years, and date back to a time when the volume of air traffic was a lot lower. The safety of those 800 million passengers is at stake here, and their safety cannot be guaranteed without a voluntary reporting system for pilots and air crews. Only when crew members and pilots feel safe writing about or reporting on accidents or events on board will we be able to ensure passenger safety. We will not achieve that goal if the institutions which investigate aviation incidents and accidents feel under pressure from the public prosecutor's office, the justice system and the media to produce reports immediately. We have to guarantee the safety of EU citizens, especially given the fact that the annals of air safety have been written in the blood of victims of air traffic accidents. That is why I feel an even greater level of responsibility with regard to the vote this week.
(ES) Madam President, it is two years and one month today since the air accident that claimed 154 victims at Barajas Airport, Madrid, and tore apart many families, most of which were in the Canary Islands. All Members share their pain.
Unfortunately, today, two years later, the technical investigation has not been concluded. The victims' families are still wondering what happened and they have no answers.
I find this state of affairs regrettable for two fundamental reasons: firstly, because the victims' families do not deserve it, and secondly, because important information that would be fundamental for air safety and could be essential to preventing further incidents is not coming to light.
I trust that this regulation that we will adopt tomorrow will at least, among other things, help to speed up the technical investigation processes and to ensure that these situations are not repeated.
I share the concerns expressed by my colleague, Mr de Grandes, and I congratulate the rapporteur on achieving an agreement at first reading, but I hope that we have not given in on too many things in order to satisfy certain interests: it is the victims that are important here and they come first.
(DE) Madam President, I think the worst thing that can happen is to be a relative of a passenger when an aircraft has taken off and you hear that there has been an accident, it has crashed, and you do not know what is happening. I think this report - and I would like to congratulate the rapporteur, Mrs De Veyrac, most sincerely on it - remedies this situation to a certain extent. The option to provide the name of someone who is to be contacted and the obligation of the airlines to issue the list of passengers within two hours are things that, in my view, are extremely important in order to be able to resolve this uncertainty and to help those who do not know what has happened.
Secondly, a good solution has been found with regard to the balance between the internal and the external investigation systems that is always so hard to find, in order, on the one hand, to protect those who want to give evidence, while, on the other, also safeguarding the interests of the public in finding out what happened. Therefore, this report is a very good one. I would like to congratulate the rapporteur once again. She has produced a fine piece of work.
(ES) Madam President, I share the view that the sole objective of this regulation is to prevent future accidents without prejudging blame or responsibility. I am pleased that it guarantees the independence of the investigation and improves coordination with the network established therein. It protects victims and family members through various measures and it protects sensitive information that requires complete confidentiality and must not be used for purposes other than the investigation. We are talking about voice recordings and images. I think, however, that the principle of just culture should also have been incorporated. The professionals were also hoping for this as they are sometimes tried by the media before the investigation has even taken place.
Finally, I wanted to say that I welcome the fact that companies are required to have minimum insurance for the victims' families, who will be protected, which is currently not the case.
(DE) Madam President, air traffic is increasing all the time. As far as I am concerned, safety has priority over all other considerations. We therefore need an independent body to investigate any shortcomings and to enable corrective measures to be taken, thereby helping to optimise flight safety for everyone.
I, too, would like to offer my congratulations on this report.
(PT) Madam President, air transport is becoming crucial to people's mobility and in the dynamics of an increasingly globalised world economy.
Current European legislation governing the investigation of aviation accidents is out of step with changes in this area and the appearance of new players such as the European Aviation Safety Agency.
The ability of Member States to carry out civil aviation accident investigations therefore needs to be harmonised. Priority must be given, however, to accident prevention, and investigation should always work as an aid to prevention.
It should be noted that strong pressure to reduce costs favours greater risk in terms of safety. Financial savings cannot, however, be placed above people, and we cannot allow proposals such as the abolition of the co-pilot or opening up the possibility of allowing standing passengers.
Investigation is important, but prevention and quality service must come first.
(RO) I congratulate the rapporteur for reaching agreement at first reading regarding the regulation on investigation and prevention of accidents and incidents in civil aviation.
It is Member States' duty to ensure that all airlines established on their territory have a plan for providing assistance to victims and their families. However, I think that the period of two hours during which airlines have to obtain the passenger list is far too long. I would also like to mention that we welcome the proposal to make airlines which provide services in the European Union apply the provisions of the Montreal Convention for the Unification of Certain Rules for International Carriage, even in the event that the state where they are established has not ratified that convention.
I wish to end by highlighting the fact that it is vital for the European Union to sign the civil aviation safety agreement with non-EU states as well in order to prevent incidents and help investigate air accidents.
(SL) I would like to add something about the notification of relatives, something I did not have enough time for earlier on.
Relatives must be treated equally and must not be discriminated against. The definition of what constitutes 'family' varies considerably from one Member State to another. Parliament was keen to protect same-sex partnerships as well, as they are recognised in some countries, but not in others. My political group proposed a compromise solution, which was adopted by the Council and the Commission, so now we are operating with the definition of family as applicable in the country of the victim, that is, the country of the victim's nationality. That is an important achievement and an important compromise.
Another thing that I would like to point out is that, instead of inventing new institutions, we have relied on the network of national investigating authorities whose operations we had already linked up together.
Member of the Commission. - Madam President, the fact that there is such a high level of consensus in this plenary sends a very powerful message to passengers and their families. This should be seen as proof of the fine work that has been done by the rapporteur and the shadow rapporteurs.
I look forward to the very important work that we have before us in setting up the European Network of Civil Aviation Safety Investigation Authorities. This represents an important step towards improving the quality of safety investigations, strengthening their independence and encouraging high standards in investigation methods and training.
It is important that the new rules reflect the advances achieved in safety with the European Aviation Safety Agency which can, from now on, contribute to safety investigations with its expertise and experience in the areas of its competence. I would like to underline - as did many of the speakers - that it will only participate as a technical adviser, sharing its experience and taking part in assessment. It will not investigate accidents itself.
The Commission is committed to working expeditiously to complete the new rules with proposals to modernise the system of occurrence reporting for aviation incidents and accidents so that, at the end of the day, we can have the best tools effectively to do our work, which is to protect the lives of European travellers.
Thank you very much for a very constructive debate.
Madam President, thank you for all your contributions regarding this text and, as I did not do so earlier, I should also like to say a big thank you to the Commission, which has been a true facilitator in this agreement.
I should like to reassure Mr Zemke: tomorrow, there will be only one amendment. This is quite simply a material error due to the fact that the Council had forgotten one paragraph in the text. We therefore had to find the best way to restore it, and this was an amendment, but there will be only one.
Mr Higgins - perhaps he did not hear me, but there was so much noise at the start that this is excusable, and Mrs Malmström reiterated it - it is clearly stated that, as the Agency's role will be one of pure certification, it cannot, under any circumstances, carry out any accident investigations, because it cannot be both judge and party. However, it must be able to access the information necessary for it to undertake certification tasks and offer the benefit of its expertise to the safety investigation.
Mr Mato Adrover, I am sorry - if I have understood it correctly - that your delegation is abstaining on this text, because it greatly improves what you quite rightly criticise: the lack of information and the uncertainty faced by families. As regards our giving in at first reading, the shadow rapporteurs will be able to tell you the same thing as me: I should like to tell you that Parliament did not give way on anything whatsoever; Parliament's views have prevailed on all the issues in the text.
I am very pleased that a consensus has been reached amongst the political groups on this text, which - as Mr Kühn said - concerns human lives. Moreover, I hope that this will translate tomorrow into a large vote in favour of this report. We will then be able to confirm Parliament's leading role in matters concerning the protection of its citizens, and thus have an EU which offers protection.
The debate is closed.
The vote will take place on Tuesday, 21 September, at 12:00.
Written statements (Rule 149)
Unfortunately, due to the constant increase in air traffic, the number of victims of civil aviation accidents has increased notably. Suffice it to say that in 2005, there were 1 454, an increase of some 90% compared to 2004.
We therefore need new legislation which reduces discrepancies in the investigation abilities of the Member States and which creates a 'network' between the various national investigation authorities, with the aim of rationalising skills, personnel and resources. Therefore, I am in favour of this proposal for a regulation which, on the one hand, will ensure the absolute independence of investigations into accidents and, on the other, will oblige airline companies to guarantee the rights of victims and their relatives in the event of an accident.